Citation Nr: 1108803	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  07-35 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Service connection for an acquired psychiatric disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to December 1960.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which, in pertinent part, denied service connection for posttraumatic stress disorder (PTSD), also claimed as acquired psychiatric condition and depression.  

The Veteran provided testimony before the undersigned during a hearing at the RO in May 2009.  A transcript is of record.  

The claim was remanded by the Board in September 2009 for additional development.


FINDING OF FACT

The Veteran's psychiatric disability, diagnosed as mood disorder, not otherwise specified, is the result of an in-service disease or injury.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability are met. 38 U.S.C.A. § 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The Veteran's service treatment records contain no findings referable to a psychiatric disability.  In recent years the Veteran has reported in-service treatment for depression, but efforts to obtain records of this treatment have been fruitless.  

The initial record of post-service treatment for a psychiatric disability is dated in January 2005.  

The Veteran reported a number of varying stressors during military service.  Efforts to verify these stressors were also fruitless.  At his hearing he reported ongoing psychiatric symptoms since service.

In September 2009, the Board remanded the claim, in part, so that a VA examination could be obtained to determine whether any current psychiatric disability had its onset in service or is related to a disease or injury in service.  The examiner was requested to provide a rational for the opinions provided and was advised that the Veteran is competent to report his history and symptoms and that his reports must be taken into account in formulating the requested opinions. 

The Veteran was provided a VA examination in July 2010, where the examiner reviewed the claims folder and found that the Veteran met the criteria for diagnoses of mood and an anxiety disorders.  The examiner stated that the most prominent feature of his psychiatric profile were his persecutory beliefs, which had influenced his symptoms and behaviors.  As personality symptoms are typically characterological and longstanding, the examiner explained that it was difficult to determine when they began.  

The examiner noted the Veteran's reports that his depressive symptoms began in service, and that his claimed stressors and in-service psychiatric treatment had not been verified.  The examiner concluded based on the Veteran's reports that it was possible that his characterological issues were exacerbated by his military experience, resulting in depressive symptoms and that it was, therefore, at least as likely as not that the Veteran's symptoms of mood disorder not otherwise specified were related to his military service.  

The agency of original jurisdiction (AOJ), noting that the examiner's opinion was based primarily on the Veteran's reports, found that the examiner's opinion was speculative and requested clarification.  In an October 2010 addendum, the examiner stated that if treatment records were available to corroborate the Veteran's report of having a mental breakdown in the military or if the claimed stressors had been verified, it would provide credible evidence to support the Veteran's claims.  As the Veteran's claims had not been verified or corroborated, the examiner concluded that it was less likely than not that the Veteran's symptoms of mood disorder not otherwise specified were related to the Veteran's military service.  No other rationale was provided.  

Under current law, a Veteran's statements can be sufficient to establish service connection and corroborating medical or other evidence is not required.  See Jandreau.  Hence, even if the examiner's July 2010 opinion was based on the Veteran's statements, it would not necessarily be inadequate or speculative.  Indeed, VA cannot reject a medical opinion simply because it was based on statements by the Veteran.  Kowalski v. Nicholson, 19 Vet. App. 171  (2005).  The key question is whether the examiner considered an accurate history.  Id.

The July 2010 examination report shows that the VA psychologist conducting the examination had considered an accurate history.  The examiner reviewed the claims folder and acknowledged that the Veteran's reports had not been corroborated.  Based on the Veteran's reports (which included in-service symptoms and various significant stressors); however, the examiner concluded that there was a link between the current mood disorder and service.  She thereby, provided a sufficient rationale for her opinion.

The psychologist subsequently provided an addendum that contained a negative opinion, but this opinion was based on the incorrect assumption that the Veteran's statements had to be corroborated or confirmed by service department or other records.  Hence, the opinion is of no probative value.

The Board is left with a record in which the only probative medical opinion links the current psychiatric disability to service.  There is definitely evidence against the claim, including the absence of supporting evidence of the claimed in service events and the long period between service and the initial treatment after service.  The negative evidence is weighed against the favorable medical opinion and the Veteran's testimony.  At this point the evidence is relative equipoise.  Resolving reasonable doubt in the Veteran's favor, service connection for a psychiatric disability, mood disorder not otherwise specified, is granted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a psychiatric disability is granted.



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


